Name: Council Decision of 22 July 1997 continuing the application of Joint Action 96/676/CFSP adopted by the Council on the basis of Article J.3 of the Treaty on European Union in relation to the nomination of an EU special envoy for the Middle East peace process
 Type: Decision
 Subject Matter: NA;  European construction;  international security;  international affairs;  Asia and Oceania
 Date Published: 1997-07-31

 Avis juridique important|31997D0475Council Decision of 22 July 1997 continuing the application of Joint Action 96/676/CFSP adopted by the Council on the basis of Article J.3 of the Treaty on European Union in relation to the nomination of an EU special envoy for the Middle East peace process Official Journal L 205 , 31/07/1997 P. 0001 - 0001COUNCIL DECISION of 22 July 1997 continuing the application of Joint Action 96/676/CFSP adopted by the Council on the basis of Article J.3 of the Treaty on European Union in relation to the nomination of an EU special envoy for the Middle East peace process (97/475/CFSP)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty on European Union and, in particular, Articles J.3 and J.11 thereof,Whereas Joint Action 96/676/CFSP of 25 November 1996 adopted by the Council on the basis of Article J.3 of the Treaty on European Union in relation to the nomination of a special envoy for the Middle East peace process (1) expires on 25 November 1997;Whereas in its conclusions of 26 June 1997 the Council considered that this Joint Action should be continued for a further year,HAS DECIDED AS FOLLOWS:Article 1The application of Joint Action 96/676/CFSP shall be continued until 25 November 1998.Article 2In order to cover the expenses connected with Joint Action 96/676/CFSP, an additional amount of ECU 2 051 million shall be charged to the general budget of the European Communities for the financial year 1997.Article 3This Decision shall enter into force on the day of its adoption.Article 4This Decision shall be published in the Official Journal.Done at Brussels, 22 July 1997.For the Council,The PresidentJ. POOS(1) OJ No L 315, 4. 12. 1996, p. 1.